 THE VIRGINIAN-PILOT LEDGER STARThe Virginian-Pilot/Ledger Star, Capital Division ofLandmark Communications, Inc., and InternationalPrinting and Graphic Communications Union, Lo-cal 54, AFL-CIO, Petitioners. Case 5-RC-10427March 29, 1979DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERS PENEI.IOAND TRUESDALEOn June 23, 1978, the Regional Director for Re-gion 5 issued a Decision and Order in the above-enti-tled proceeding in which he found inappropriate Peti-tioner's requested unit of all district supervisorsemployed by the Employer in its delivery and circula-tion department located in Norfolk, Virginia, on theground that they are supervisors within the meaningof Section 2(11) of the Act. The Regional Directorbased his conclusion on the finding that district super-visors exercise supervisory authority over the Em-ployer's youth carriers who he found are employeeswithin Section 2(3). Thereafter, in accordance withSection 102.69 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Petitioner filed a request for review of the Re-gional Director's decision asserting, inter alia, that therecord supports a finding that the district supervisorsare employees under Section 2(3), that the petitioned-for unit is appropriate, and that a substantial questionof law or policy is raised because of the departurefrom officially reported Board precedent. The Em-ployer filed a statement in opposition to the requestfor review and a memorandum in support thereof.On August 28, 1978, the Board telegraphicallygranted Petitioner's request for review.The Board has reviewed the rulings of the HearingOfficer made at the hearing held on May 1, 18, 19,and 25, 1978, and finds that they are free from preju-dicial error. They are hereby affirmed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record and theattached Decision of the Regional Director in light ofthe briefs' and with respect to the issues on review,and has decided to affirm the rulings, findings, andconclusions of the Regional Director. Accordingly, inI The Petitioner has requested oral argument. This request is hereby de-nied as the record and the briefs adequately present the issues and positionsof the parties.agreement with the Regional Director, we shall dis-miss the petition.2ORDERIt is hereby ordered that the petition filed hereinbe, and it it hereby is, dismissed.MEMBER TRUESDALE, dissenting:In affirming the Regional Director's decision to dis-miss the petition, my colleagues rely on his findingthat youth carriers, who are allegedly supervised bydistrict supervisors, are employees within the mean-ing of Section 2(3) of the Act. That finding, as is morefully discussed below, ignores the nature of the rela-tionship between the youth carriers and this employerand the intermediary role played by parents in thatrelationship. These factors, in my view, compel theconclusion that youth carriers are not statutory em-ployees and, therefore, that district supervisors arenot statutory supervisors inasmuch as they exerciseno supervisory authority over employees of this em-ployer.3Accordingly, I would find, contrary to mycolleagues, that the requested unit of district supervi-sors is an appropriate one for collective bargaining.In previous cases involving the issue of employeeversus independent contractor status, the Board hasconsidered the positions of the parties as well as theevidence adduced in reaching its decision.4At thehearing in this matter, the Employer's stated positionwas that carriers were employees. However, the Em-ployer's past characterization of the carriers belies itspresent position. Thus, in its literature, the Employercharacterized a carrier as a "manager of an indepen-dent business" or a "little merchant," and its districtsupervisors were informed that carriers were indepen-dent contractors especially for the purposes of liabil-ity and loss. This characterization of the carriers wasmaintained until the instant petition was filed, whenthe Employer dispensed with the "little merchant" or"independent businessman" nomenclature, assertingthat it was a mere fiction not descriptive of its rela-tionship with the carriers. This sudden change in po-2 In a recent decision on similar facts, the Board dismissed a petition for aunit of district managers, the equivalent of the district supervisors herein.based on the finding that youth carriers, over whom the district managersexercised statutory supervision, are employees within the meaning of Sec2(3) of the Act. See Philadelphia Newspapers Inc., 238 NLRB 835 (1978).'Although the Regional Director found it unnecessary to determine thestatus of adult carriers, motor route camers, and neighborhood counselors.who are alleged by the Employer to be employees supervised by districtsupervisors. it is clear from the record, as is more fully discussed below. thatthe Employer has clothed them with the indicia and status of independentcontractors.4 See. e.g.. Philadelphia Newspapers. Inc. supra, The Suburban NewspaperGroup--Moorestown News, Inc.. 195 NLRB 438 (1972); Newsday. Inc., 171NLRB 1456 (1968); cf. The Oakland Press Co. a Subsidiary of Capital CitiesCommunications, Inc. 229 NLRB 476 (1977).241 NLRB No. 81575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsition is entitled, however, to little weight in view ofthe fact that the change occurred subsequent to thefiling of the petition herein.'Consistent with its characterization of carriers asindependent contractors, the Employer has alwaystreated carriers as nonemployees. Thus, unlike itsregular employees, carriers are not on the Employer'spayroll. Rather than wages or salaries, the carriers'compensation consists of the difference between thewholesale price of their newspapers and the amountof money they collect from their customers at the re-tail price. No deductions are made by the Employerfrom the carriers' profits for state and Federal taxes.They are not eligible for unemployment compensa-tion, vacation benefits, or a Christmas bonus. Identifi-cation cards are not issued to them. Furthermore, car-riers over 17 are required to sign a special agreementbefore assuming responsibility for delivery of aroute;6carriers under 17 must have their parents signa carrier-parent agreement secured by the posting ofa $200 bond.' And, until the instant petition was filed,the Employer also required carriers to pay 25 centsper week for general insurance.Also indicative of their independent contractor sta-tus is the fact that the carriers' overall opportunity forprofit or loss lies almost entirely in their own efforts.Thus, as a general matter, carriers may increase prof-its through efficient operation of their route and byfilling special delivery requests which may yield a tip.Profits can also be increased through optional solici-tations of new customers on their routes. Extra earn-ings can also be gained by participation in the manycontests offered by the Employer.Similarly, the carriers' risk of loss is substantial,and they must determine how best to insulate theiroperations from loss. Thus, the carriers alone bear theloss when they are robbed or when a customer fails topay.sIf they provide poor service, their collectionsand tips may be affected, and they may lose custom-ers. They must also decide whether to employ othersand, if they do, they must determine the manner andamount of their compensation. All of these decisions,and others, materially affect the amount the carriersearn.While the carriers' ability to increase their profitsand their risk of loss is generally small, it is, as noted,not insubstantial but is commensurate with the smallscale of their businesses. Recognition of this factISee Puritv Food Stores, Inc., 160 NLRB 651., 658, fn. 16 (1966).6 The record does not show the number of carriers over age 17.'The overwhelming majority of carriers are under age 17. The average ageof carriers is 13 on the morning paper and 14 on the evening paper.I While, on occasion, the Employer has absorbed the loss when a carrierhas been robbed and the carrier's parents refused to make up the loss, it isuncontroverted that the Employer's general policy is to hold the carrier andparent liable for such loss.prompted the Fourth Circuit in N.L.R.B. v. A. S.Abell Company9to state:It is true that the profit realized by the carrier isnot great and the risk undertaken not so large asthat borne by many independent contractors, butthis is so not because of publisher control butbecause the business is a small one.With regard to the exercise of control by the Em-ployer over the carrier's delivery operation, consider-ation must be given to the number of carriers vis-a-visthe number of district supervisors. The Regional Di-rector found that district supervisors exercise substan-tial control over the carrier's day-to-day dealings.Yet, there are over 3,400 carriers, 100 motor routecarriers, and 200 neighborhood counselors which 82district supervisors purportedly oversee. Indeed, theaverage district supervisor is responsible for between40 and 90 carriers, all of whom perform their deliverytasks at approximately the same time each day, de-pending on whether they deliver the morning or eve-ning paper. Thus, the substantial control found by theRegional Director is unfounded in light of the num-ber of carriers for whom a district supervisor is re-sponsible, the short daily delivery schedule, and therelatively simple nature of the newspaper deliverytasks. Although some district supervisors may makesuggestions concerning the manner and schedule ofdelivery, the carriers are free to deliver in any mannerwhich results in timely delivery of the paper. The Em-ployer's sole concern is with the end result-thetimely delivery of the paper without customer com-plaint and prompt payment of amounts owed to it.As noted, prospective carriers under age 17 musthave their parents sign a carrier-parent agreement be-fore a carrier can start working. This agreement un-derscores the unusual and important intermediaryrole played by parents in the carrier-employer rela-tionship. The extensiveness of this role is reflected inthe fact that when a child exhibits an interest in beinga paper carrier, the district supervisor conducts theinterview with both the parent and child present.When there is a misuse of money, a complaint, poorperformance, or any other similar problem, the dis-trict supervisor often deals directly with the parent inresolving the problem. Indeed, the record establishesthat the district supervisors have no authority to insti-tute any discipline short of termination.lThus, onedistrict supervisor testified that as independent con-tractors, carriers could not be "discharged" or "fired"but only "terminated" since they were not employees.9 327 F.2d 1, 7 (4th Cir. 1964).'0 The Employer's contract specifically reserves neither the authority todiscipline carriers or the authority to control the details of their distributiveprocess. By so doing, the contract evidences the Employer's intention toavoid creating an employer-employee relations.576 THE VIRGINIAN-PILOT LEDGER STARThe Employer's brief cites the testimony of a districtsupervisor who said she had been told by supervisorsthat "you do not fire carriers ... you replace carriersConsistent with their limited authority, the districtsupervisor often consults with and relies on the parentto exert pressure on the carrier to improve or to havethem withdraw their consent for the child to performas a carrier. The parents are also contacted by thedistrict supervisor whenever there is a question of li-ability arising from damage to the property of a thirdparty caused by the carrier or his substitutes andhelpers, or when there is nonpayment of a bill to theEmployer. Moreover, the parent sometimes substi-tutes for the carrier.As a natural corollary of their youth, carriers nec-essarily require the continued guidance and supervi-sion of their parents in their daily activities. Becauseof this continuing responsibility of parents for theirchildren, it is only natural that the Employer activelyrecruits their aid in controlling the carriers in the op-eration of their routes. However, by interposing theparents into that relationship between the carrier anditself, the Employer has effectively severed its lines ofcontrol over the carrier. As a result, the intermedia-tion of the parents into this relationship, along withother factors discussed above, compels the conclusionthat carriers are independent contractors.Newspapers with carriers, moreover, enjoy an ex-emption from most child welfare legislation on thetheory that a newspaper route provides valuabletraining experience in the responsibilities of life for ayoung person. Because the carrier's job is viewed asone step in the child's learning process, the compensa-tion received by carriers is considered incidental totheir primary concerns of education and maturation.Recognizing the uniqueness of the carrier experienceand his relationship with employers, the Board, in anumber of cases, has held that paper carriers are notstatutory employees.'2In reaching the conclusion that carriers are in-dependent contractors, I have not overlooked otherfactors which, according to the Regional Director,show that carriers are employees. These factors, how-ever, relate almost entirely to the result sought to beaccomplished rather than the manner or means of itsaccomplishment. Thus, the Regional Director viewedgeographic boundaries and delivery time frames as afunction of the Employer's control. Yet, the formermerely defines the job territory while the latter is aH Employer's brief. p. 23.12 See The Oakland Press Co., supra, El Mundo, Inc., 167 NLRB 760(1970); Eureka Newspapers, Inc., 154 NLRB 1181 (1965); Buffalo Courier-Express, Inc., 129 NLRB 932 (1960).necessary product of satisfying customer desires. Inshort, neither is particularly probative of an em-ployer-employee relationship.The Regional Director also noted that the carrierdoes not purchase and cannot sell his route. This find-ing, however, ignores the sizeable liability undertakenin the carrier-parent agreement and ignores the carri-ers' personal investment in supplies (such as plasticsleeves, bands, and calendars) and equipment (suchas a coaster wagon, bicycle, bag, or even a car). Fur-thermore, while there is a technical absence of a pro-prietary interest in the route, other factors, such asthe entrepreneurial aspects, risks of loss, and opportu-nities for profit, outweight the importance of this fac-tor."3Contrary to the Regional Director's finding, therecord evidence establishes that paper carriers per-form the actual physical delivery of the newspaperslargely uninhibited by employer control. The carriers'contacts with the district supervisor, in the absence ofcomplaints by customers, are generally few and rou-tine. Thus, the substantial opportunity for the exer-cise of business discretion available to the carrier, aswell as the large measure of control retained by himover the means and manner of delivery of the news-paper, and the Employer's prepetition position, asevidenced by its literature and its statements to itsdistrict supervisors that carriers are independent con-tractors, clearly requires the conclusion that carriersare independent contractors.In view of his finding that paper carriers are em-ployees, the Regional Director found it unnecessaryto determine the status of the motor route carriersand neighborhood counselors who are allegedly su-pervised by the district supervisors. Inasmuch as Iconsider his finding regarding the paper carriers to beerror, it is necessary to resolve their status.In its brief, the Employer takes the position thatneighborhood counselors are statutory employees.However, its agreement with neighborhood counse-lors, which is terminable on 30 days' notice, charac-terizes the relationship between the parties as "that ofowner and individual contractor." The Employer'sinstructional booklet, which is distributed to prospec-tive neighborhood counselors, states that the neigh-borhood counselor is "not an employee" of the Em-ployer, but is one who "owns and operates anindependent business."As with paper carriers, the Employer treats neigh-borhood counselors as independent contractors. Theyare not paid wages, taxes are not withheld, and theydo not receive any of the benefits accorded to regular" See Brown v .N.L.R B. 462 F2d 699 (9th Cir. 1972).577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees. They personally sustain losses frommoney stolen from them and appoint their own sub-stitutes and helpers at wages determined solely bythem.Similarly, motor route carriers also sign an agree-ment with the Employer which states that the carriersshall perform the agreement "according to his ownmeans and by his own methods, which means andmethods shall be under [his] exclusive ownershipand/or control." [Emphasis supplied.] Like the neigh-borhood counselor agreement, the motor route agree-ment is terminable on 30-days' notice. Under the con-tract, the carrier undertakes all liabilities and is solelyresponsible for the purchase and maintenance of amotor vehicle. Motor carriers also appoint their ownsubstitutes, hire their own helpers, and schedule theirown vacations. Because of the distances traveled bymotor carriers on their route, their contacts with dis-trict supervisors are few and routine. Indeed, one dis-trict supervisor testified that she had never met a mo-tor route carrier assigned to her.As is clear from the above, the Employer's con-tracts with neighborhood counselors and motor routecarriers specifically disavow any intention to controlthe details of the distributive process and attempt toinsulate the Employer from any liability arising fromtheir distribution operations. By so doing, the con-tracts both implicitly and explicitly define the rela-tionship they create as that of independent contrac-tor.In conclusion, I am satisfied that the record estab-lishes that neighborhood counselors, motor route car-riers, and paper carriers are independent contractorsand not employees of this Employer. Accordingly, inthe absence of supervision over statutory employees, Iwould find that the district supervisors are employeesand, thus, constitute an appropriate unit for collectivebargaining.578